DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered. 

Acknowledgements
 This Office Action is in response to Applicant’s response/application filed on 09/29/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 have been canceled.
Claims 21, 34, 35 have been amended.
No claims have been added.
Claims 21-40 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), and Salgaonkar (US 20200021567).
Regarding claim(s) 21, Billett discloses:
          establishing a wireless communication channel between a mobile device of a customer and the self-service terminal (By disclosing, “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); “the encrypting PIN pad is located in the interior of a device, such as an ATM ([self-service terminal])” ([0017] of Billett); and “In operation, if PAN, PIN, and transaction data is received via a wireless interface associated with encrypting PIN receiver 100, the ATM controller forwards the data representative of the transaction and any other pertinent data to the host 310, which authorizes or declines the transaction” ([0029] of Billett));     
            encrypting a PIN for the customer at the mobile device (By disclosing, “a user 502 employing an application 504 installed on a mobile device is performing a financial transaction with an ATM” ([0038] of Billett); and “the user 502 enters a PIN for the ATM. At 526, the application generates a session key and encrypts the PIN for the ATM” ([0041] of Billett)); and 
            transmitting the encrypted PIN to the self-service terminal for decrypting the PIN (By disclosing, “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); and “the encrypting PIN pad receives the PAN, PIN and other data for a financial transaction encrypted with a session key established with the mobile device associated with the user, decrypts the PAN, PIN, and other data for a financial transaction” ([0026] of Billett)).  
           Billett does not disclose:
           establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal;
           verifying a public key for the self-service terminal at the mobile device;
           formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer;
           encrypting only the PIN-block for the customer at the mobile device;
          transmitting the encrypted PIN-block to the self-service terminal for decrypting the PIN.
           However, Collins teaches:
           establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal (By disclosing, “Customer account information is received at 202. In various arrangements, the financial institution computing system 130 may receive the information from the ATM 122 over the network 150. In some arrangements, the information includes account identifying information associated with the customer 110. In some arrangements, the customer 110 inputs the information into the ATM 122 through the ATM I/O device 128. For example, the customer 110 may insert the credit card 112 into the ATM I/O device 128 (e.g., through the card reader 129). Upon receiving the credit card 112, the ATM I/O device 128 may be configured to transmit an account number (e.g., a PAN) to the ATM circuit 126, which is configured to determine that the account number is associated with the financial institution and transmit the account identifying information to the financial institution computing system 130 over the network 150” (Col 10 lines 6-21 and Fig. 2 of Collins); “Referring now to FIG. 4A, an interface 400 on a display included in the ATM I/O device 128 is shown. In some arrangements, the interface 400 is presented after the customer 110 inputs authentication information (e.g., at the step 202 at the method 200 displayed in FIG. 2) via the ATM I/O device 128.” (Col 15 lines 24-29 and Fig. 4A) of Collins); and “In FIG. 4B, an interface 410 on a display included in the ATM I/O device 128 is shown according to an example embodiment. In some arrangements, the interface 410 is presented after the customer 110 selects an option to pair the mobile device 114 to the ATM 122 after hitting the other options button 408 displayed in FIG. 4A. The interface 410 includes an NFC tap to pair button 412, a Bluetooth® tap to pair button 414, a scan code to pair button 416, and a cancel button 418.” (Col 15 line 47- Col 16 line 3 and Fig. 4B of Collins)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Billett in view of Collins to include techniques of establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal. Doing so would result in an improved invention because this would allow the user to access more functions associated with the customer account from an application on the mobile device, thus expanding the scope of the claimed invention.
           Durand teaches:
           verifying a public key for the first device at the second device (By disclosing, “The first device has a certificate (Ca) comprising a public key (ga) … The first device chooses a first ephemeral private key (x), calculates a first ephemeral public key (gx), and sends its certificate (Ca) and the first ephemeral public key (gx) to the second device. Upon reception of the certificate of the first device (Ca) and the first ephemeral public key (gx), the second device verifies the certificate of the first device (Ca)…” ([0018] of Durand)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service device and a mobile device, in view of Durand to include a first device as the self-service terminal and a second device as the mobile device, and include techniques of verifying a public key for the first device at the second device.  Doing so would result in an improved invention because this would allow the mobile device authenticate the self-service device before transmitting sensitive information to the self-service device, thus improving the security of the claimed invention.
         And Salgaonkar teaches:
         formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer (By disclosing, “At 340, a Personal Identification Number (PIN) entered by a user on the CHP 302 is converted into a PIN block (e.g., Pin Block format 05). The PIN block format 05 can exemplarily be represented as ‘141234FFFFFFFFFF’. To protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar));
          encrypting only the PIN-block for the customer at the mobile device (By disclosing, “At 345, the PIN Block is encrypted under CEK by the CHP 302. The PIN block encrypted under CEK may exemplarily be represented as ‘CE8249625379DD26’. At 350, the CEK is encrypted by the CHP 302 using the public key retrieved from the X.509 certificate” ([0064] of Salgaonkar));
          transmitting the encrypted PIN-block to a server for decrypting the PIN (By disclosing, “At 360, the encrypted PIN block is sent to the application server 306 under a secure network communication channel such as SSL protocol. At 365, the application server 306 sends the encrypted PIN to the HSM 304 for translation.” ([0065] of Salgaonkar); “At 380, the HSM 304 uses the PIN block encrypted under LMK to generate a PIN offset” ([0066] of Salgaonkar); “the HSM 104 decrypts the content encrypted under LMK to generate an offset i.e. a content offset.” ([0055] of Salgaonkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of transmitting the encrypted PIN to the self-service terminal for decrypting the PIN, in view of Salgaonkar to include techniques of formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer; encrypting only the PIN-block for the customer at the mobile device; and transmitting the encrypted PIN-block to a server for decrypting the PIN. Doing so would result in an improved invention because this would add a second layer of encryption to the PIN to “protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar).


Regarding claim(s) 35, Billett discloses:
          a mobile device of a customer, the mobile device including a PIN entry application (By disclosing, “a user 502 employing an application 504 installed on a mobile device is performing a financial transaction with an ATM” ([0038] of Billett); and “The user 502 may also provide a PIN for the application 504” ([0040] of Billett)); 
          a self-service terminal comprising a central processing unit, a display, a card reader, a PIN entry device having an encryption processor, and a wireless interface for communicating wirelessly with the mobile device (By disclosing, “the ATM 200 comprises an ATM controller ([central processing unit]) 202 with logic for performing financial transactions, an encrypting PIN receiver ([PIN entry device]) 100, a display 204, and a cash dispenser 206” ([0025] of Billett); “The ATM 300 in this example optionally includes a card reader 302 and a PIN pad 304.” ([0027] of Billett); “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); and “In operation, if PAN, PIN, and transaction data is received via a wireless interface associated with encrypting PIN receiver 100, the ATM controller forwards the data representative of the transaction and any other pertinent data to the host 310, which authorizes or declines the transaction” ([0029] of Billett));    
           wherein the PIN entry application is configured to:
           encrypt a PIN for the customer (By disclosing, “a user 502 employing an application 504 installed on a mobile device is performing a financial transaction with an ATM” ([0038] of Billett); and “the user 502 enters a PIN for the ATM. At 526, the application generates a session key and encrypts the PIN for the ATM” ([0041] of Billett)), and 
           transmit the encrypted PIN to the self-service terminal via the wireless interface on a wireless communication channel (By disclosing, “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); and “In operation, if PAN, PIN, and transaction data is received via a wireless interface associated with encrypting PIN receiver 100, the ATM controller forwards the data representative of the transaction and any other pertinent data to the host 310, which authorizes or declines the transaction” ([0029] of Billett)); and 
           wherein the encryption processor is configured to decrypt the PIN (By disclosing, “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); and “the encrypting PIN pad receives the PAN, PIN and other data for a financial transaction encrypted with a session key established with the mobile device associated with the user, decrypts the PAN, PIN, and other data for a financial transaction” ([0026] of Billett)).   
           Billett does not disclose:
          wherein the PIN entry application is configured to verify a public key for the self-service terminal at the mobile device, format a PIN for the customer into a PIN-block that does not include a primary account number for the customer, encrypt only the PIN-block for the customer, and transmit the encrypted PIN-block to the self-service terminal via the wireless interface on a wireless communication channel thereon established after the primary account number of a customer is read from a bank card of the customer at the self-service terminal.
           However, Durand teaches:
           verifying a public key for the first device at the second device (By disclosing, “The first device has a certificate (Ca) comprising a public key (ga) … The first device chooses a first ephemeral private key (x), calculates a first ephemeral public key (gx), and sends its certificate (Ca) and the first ephemeral public key (gx) to the second device. Upon reception of the certificate of the first device (Ca) and the first ephemeral public key (gx), the second device verifies the certificate of the first device (Ca)…” ([0018] of Durand)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a PIN entry application of mobile device, and a self-service terminal, in view of Durand to include a first device as the self-service terminal and a second device as the mobile device, and include techniques of verifying a public key for the first device at the second device.  Doing so would result in an improved invention because this would allow the mobile device authenticate the self-service device before transmitting sensitive information to the self-service device, thus improving the security of the claimed invention.
         Salgaonkar teaches:
         format a PIN for the customer into a PIN-block that does not include a primary account number for the customer (By disclosing, “At 340, a Personal Identification Number (PIN) entered by a user on the CHP 302 is converted into a PIN block (e.g., Pin Block format 05). The PIN block format 05 can exemplarily be represented as ‘141234FFFFFFFFFF’. To protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar));
          encrypt only the PIN-block for the customer at the mobile device (By disclosing, “At 345, the PIN Block is encrypted under CEK by the CHP 302. The PIN block encrypted under CEK may exemplarily be represented as ‘CE8249625379DD26’. At 350, the CEK is encrypted by the CHP 302 using the public key retrieved from the X.509 certificate” ([0064] of Salgaonkar));
          transmitting the encrypted PIN-block to a server (By disclosing, “At 360, the encrypted PIN block is sent to the application server 306 under a secure network communication channel such as SSL protocol. At 365, the application server 306 sends the encrypted PIN to the HSM 304 for translation.” ([0065] of Salgaonkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to firstly modify the combination of Billett and Durand, in view of Salgaonkar to include techniques of formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer; encrypting only the PIN-block for the customer at the mobile device, and secondly modify the method of transmitting the encrypted PIN to the self-service terminal via the wireless interface on a wireless communication channel, in view of Salgaonkar to include transmitting the encrypted PIN-block to a server, to achieve transmit the encrypted PIN-block to the self-service terminal via the wireless interface on a wireless communication channel. Doing so would result in an improved invention because this would add a second layer of encryption to the PIN to “protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar).
          And Collins teaches:
          transmit a PIN to the self-service terminal via the wireless interface on a wireless communication channel thereon established after the primary account number of a customer is read from a bank card of the customer at the self-service terminal. (By disclosing, “Customer account information is received at 202. In various arrangements, the financial institution computing system 130 may receive the information from the ATM 122 over the network 150. In some arrangements, the information includes account identifying information associated with the customer 110. In some arrangements, the customer 110 inputs the information into the ATM 122 through the ATM I/O device 128. For example, the customer 110 may insert the credit card 112 into the ATM I/O device 128 (e.g., through the card reader 129). Upon receiving the credit card 112, the ATM I/O device 128 may be configured to transmit an account number (e.g., a PAN) to the ATM circuit 126, which is configured to determine that the account number is associated with the financial institution and transmit the account identifying information to the financial institution computing system 130 over the network 150” (Col 10 lines 6-21 and Fig. 2 of Collins); “Referring now to FIG. 4A, an interface 400 on a display included in the ATM I/O device 128 is shown. In some arrangements, the interface 400 is presented after the customer 110 inputs authentication information (e.g., at the step 202 at the method 200 displayed in FIG. 2) via the ATM I/O device 128.” (Col 15 lines 24-29 and Fig. 4A) of Collins); and “In FIG. 4B, an interface 410 on a display included in the ATM I/O device 128 is shown according to an example embodiment. In some arrangements, the interface 410 is presented after the customer 110 selects an option to pair the mobile device 114 to the ATM 122 after hitting the other options button 408 displayed in FIG. 4A. The interface 410 includes an NFC tap to pair button 412, a Bluetooth® tap to pair button 414, a scan code to pair button 416, and a cancel button 418.” (Col 15 line 47- Col 16 line 3 and Fig. 4B of Collins); and “the ATM circuit 126 may be configured to collect authentication information (e.g., a token and a PIN) from the mobile device 114 through a mobile wallet client application 118” (Col 7 lines 35-41 of Collins)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of  Billett, Durand, and Salgaonkar that transmitting the encrypted PIN-block to the self-service terminal via the wireless interface on a wireless communication channel, in view of Collins to include techniques of transmit a PIN to the self-service terminal via the wireless interface on a wireless communication channel thereon established after the primary account number of a customer is read from a bank card of the customer at the self-service terminal, therefore to achieve: transmitting the encrypted PIN-block to the self-service terminal via the wireless interface on a wireless communication channel thereon established after the primary account number of a customer is read from a bank card of the customer at the self-service terminal. Doing so would result in an improved invention because this would allow the user to access more functions associated with the customer account from an application on the mobile device, such as transmitting a PIN from the mobile device to the self-service terminal, thus expanding the scope of the claimed invention.

Claim(s) 22-27, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), Salgaonkar (US 20200021567), and Kazin (US 20180262339).
Regarding claim(s) 22, Billett does not disclose:
          generating an ephemeral symmetric encryption key at the mobile device.  
          However, Kazin teaches:
          generating an ephemeral symmetric encryption key at the mobile device (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Billett, Collins, Durand, and Salgaonkar, in view of Kazin to include generating an ephemeral symmetric encryption key at the mobile device. Doing so would result in an improved invention because this would improve the security of the data transmission by using the generated ephemeral symmetric encryption key to encrypt the data to be transmitted, and reduce the risk of data being hacked since the encryption key can be used only one time. 

Regarding claim(s) 23, Billett does not disclose:
          encrypting the ephemeral symmetric encryption key using the public key at the mobile device.  
            However, Kazin teaches:
           encrypting the ephemeral symmetric encryption key using the public key at the mobile device (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Billett in view of Kazin to include encrypting the ephemeral symmetric encryption key using the public key at the mobile device. Doing so would result in an improved invention because this would leverage the advantages of using public key encryption (e.g. allows message authentication, detects tampering, convenient, etc.).


Regarding claim(s) 24, Billett does not disclose:
          transmitting the encrypted ephemeral symmetric encryption key to the self-service terminal.  
          However, Kazin teaches:
          transmitting the encrypted ephemeral symmetric encryption key to an organization system (By disclosing, “the organization system 10 receives the encryption information (e.g., the encrypted session key) from the user application 17” ([0067] of Kazin)).
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service terminal in view of Kazin to include an organization system as the self-service terminal, and transmitting the encrypted ephemeral symmetric encryption key to the organization system. Doing so would result in an improved invention because this would allow the encrypted session key being utilized by the self-service terminal to send and receive encrypted data to and from the user mobile device, thus improving the security of the claimed invention.
 
Regarding claim(s) 25 and 37, Billett does not disclose:
          decrypting the encrypted ephemeral symmetric encryption key at the self-service terminal using a private key for the self-service terminal, the private key corresponding to the public key for the self-service terminal.  
          However, Kazin teaches:
          decrypting the encrypted ephemeral symmetric encryption key at the organization system using a private key for the organization system, the private key corresponding to the public key for the organization system (By disclosing, “the organization system 10 receives the encryption information (e.g., the encrypted session key) from the user application 17 and decrypts the encryption information (e.g., the encrypted session key using the private key stored by the organization) to identify the session key” ([0067] of Kazin); and “in order to decrypt an encrypted session key provided to the organization application 17 by the user application 27, the organization application 17 needs to know what public key and algorithm was used (e.g., what certificate with a single public key and/or what public key from multiple public keys within a single certificate was used) in order to determine the proper associated private key and algorithm for decryption” ([0075] of Kazin)).  
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service terminal in view of Kazin to include an organization system as the self-service terminal, and include techniques of decrypting the encrypted ephemeral symmetric encryption key at the organization system using a private key for the organization system, the private key corresponding to the public key for the organization system. Doing so would result in an improved invention because this would allow the session key being utilized by the self-service terminal to send and receive encrypted data to and from the user mobile device, thus improving the security of the claimed invention.

Regarding claim(s) 26, Billett discloses:
          the PIN is encrypted using a session key (By disclosing, “the encrypting PIN PAD receives the PAN, PIN, and other data for a financial transaction encrypted with a session key established with the mobile device associated with the user” ([0026] of Billett)).
          Billett does not disclose:
          the PIN is encrypted using the ephemeral symmetric encryption key at the mobile device.
          However, Kazin teaches:
          the ephemeral symmetric encryption key at the mobile device is a session key (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of encrypting the PIN using a session key, in view of Kazin to include an ephemeral symmetric encryption key at the mobile device as the session key. Doing so would result in an improved invention because this leverage the advantages of using an ephemeral key to encrypt/decrypt sensitive information (e.g. reducing the risk of transmitted data being hacked). 

Regarding claim(s) 27, Billett discloses:
          wherein the PIN is decrypted using the decrypted session key at the self-service terminal (By disclosing, “At 546, the application 504 on the mobile device asymmetrically encrypts the session key that is forwarded to the mobile device secure element 506. The mobile device NFC device 508 sends the session key and the data representative of the PIN to the ATM's NFC device 510” ([0048] of Billett); and “The ATM NFC device 510 decrypts the data representative of the financial transaction and other data for performing the transaction. In an example embodiment, the data is decrypted using the session key” ([0049] of Billett)).  
           Billett does not disclose:
           wherein the PIN is decrypted using the decrypted ephemeral symmetric encryption key at the self-service terminal.  
            However, Kazin teaches:
            the ephemeral symmetric encryption key is a session key (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of decrypting the PIN using the decrypted session key at the self-service terminal, in view of Kazin to include an ephemeral symmetric encryption key as a session key. Doing so would result in an improved invention because this leverage the advantages of using an ephemeral key to encrypt/decrypt sensitive information (e.g. reducing the risk of transmitted data being hacked).

Regarding claim(s) 36, Billett does not disclose:
          generate an ephemeral symmetric encryption key; 
          encrypt the ephemeral symmetric encryption key using the public key; and
          transmit the encrypted ephemeral symmetric encryption key to the self-service terminal.  
          However, Kazin teaches:
          generating an ephemeral symmetric encryption key at the mobile device (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin));          
           encrypting the ephemeral symmetric encryption key using the public key at the mobile device (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin)); and  
          transmitting the encrypted ephemeral symmetric encryption key to an organization system (By disclosing, “the organization system 10 receives the encryption information (e.g., the encrypted session key) from the user application 17” ([0067] of Kazin)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service terminal, in view of Kazin to include an organization system, and include techniques of generating an ephemeral symmetric encryption key at the mobile device; transmitting the encrypted ephemeral symmetric encryption key to an organization system; and encrypting the ephemeral symmetric encryption key using the public key at the mobile device. Doing so would result in an improved invention because this would improve the security of the data transmission by using the generated ephemeral symmetric encryption key to encrypt the data to be transmitted, and reduce the risk of data being hacked since the encryption key can be used only one time, and this would also leverage the advantages of using public key encryption (e.g. allows message authentication, detects tampering, convenient, etc.).

Regarding claim(s) 38, Billett discloses:
          encrypt the PIN using a session key (By disclosing, “the encrypting PIN PAD receives the PAN, PIN, and other data for a financial transaction encrypted with a session key established with the mobile device associated with the user” ([0026] of Billett)); and
          decrypt the PIN using the decrypted session key at the self-service terminal (By disclosing, “At 546, the application 504 on the mobile device asymmetrically encrypts the session key that is forwarded to the mobile device secure element 506. The mobile device NFC device 508 sends the session key and the data representative of the PIN to the ATM's NFC device 510” ([0048] of Billett); and “The ATM NFC device 510 decrypts the data representative of the financial transaction and other data for performing the transaction. In an example embodiment, the data is decrypted using the session key” ([0049] of Billett)).  
          Billett does not disclose:
          encrypt the PIN-block using the ephemeral symmetric encryption key and wherein the encryption processor is configured to decrypt the PIN using the decrypted ephemeral symmetric encryption key.  
          However, Kazin teaches:
          the ephemeral symmetric encryption key at the mobile device is a session key (By disclosing, “the user application creates a symmetric session key and encrypts the symmetric session key to create an encrypted symmetric session key using a public key” ([0015] of Kazin); and “It should be understood that the encrypted session key may be an ephemeral encrypted session key that is temporary and discarded after it is used” ([0066] of Kazin)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of encrypting the PIN using a session key and decrypting the PIN using the decrypted session key at the self-service terminal, in view of Kazin to include an ephemeral symmetric encryption key as a session key. Doing so would result in an improved invention because this leverage the advantages of using an ephemeral key to encrypt/decrypt sensitive information (e.g. reducing the risk of transmitted data being hacked).
            And Salgaonkar teaches:
            the PIN can be encrypted to form a PIN-block (By disclosing, “At 340, a Personal Identification Number (PIN) entered by a user on the CHP 302 is converted into a PIN block (e.g., Pin Block format 05). The PIN block format 05 can exemplarily be represented as ‘141234FFFFFFFFFF’. To protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of encrypt the PIN using the ephemeral symmetric encryption key and decrypt the PIN using the decrypted ephemeral symmetric encryption key, in view of Salgaonkar to include techniques of encrypting the PIN to form a PIN-block. Doing so would result in an improved invention because this would add a second layer of encryption to the PIN to “protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar).

Claim(s) 28, 29, 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), Salgaonkar (US 20200021567), Kazin (US 20180262339), and Muir (US 20060189382).
Regarding claim(s) 28 and 39, Billett discloses:
          encrypting the PIN using the public key. (By disclosing, “the session key and PIN are received. They may be received together (e.g., encrypted by the ATM's public key)” ([0056] of Billett)).
          Billett does not disclose:
          requesting a one-time public key from the self-service terminal;
          receiving the one-time public key from the self-service terminal; and 
          encrypting only the PIN-block using the one-time public key.  
          However, Salgaonkar teaches:
           encrypting only the PIN-block using a public key (By disclosing, “At 345, the PIN Block is encrypted under CEK by the CHP 302. The PIN block encrypted under CEK may exemplarily be represented as ‘CE8249625379DD26’. At 350, the CEK is encrypted by the CHP 302 using the public key retrieved from the X.509 certificate” ([0064] of Salgaonkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of encrypting the PIN using the public key, in view of Salgaonkar to include techniques of encrypting only the PIN-block using a public key. Doing so would result in an improved invention because this would “protect the PIN during transmission from the PIN entry device ([0063] of Salgaonkar).        
           Kazin teaches:
           requesting a public key from the organization system (By disclosing, “when a user 4 visits an application, such as an organization application 17 (e.g., secure website), the user application 27, such as the user’s web browser, requests a certificate (or in some cases multiple certificates for different purposes) from the secure website. The secure website then provides (e.g., allows access to or sends) the certificate with the certificate information to the user’s web browser” ([0041] of Kazin); and “the single certificate includes two or more digital signatures and may include encryption information (e.g., one or more public keys, or other encryption method)” ([0058] of Kazin)); 
           receiving the public key from the organization system (By disclosing, “when a user 4 visits an application, such as an organization application 17 (e.g., secure website), the user application 27, such as the user’s web browser, requests a certificate (or in some cases multiple certificates for different purposes) from the secure website. The secure website then provides (e.g., allows access to or sends) the certificate with the certificate information to the user’s web browser” ([0041] of Kazin); and “the single certificate includes two or more digital signatures and may include encryption information (e.g., one or more public keys, or other encryption method)” ([0058] of Kazin)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service system in view of Kazin to include an organization system as the self-service system, and include techniques of requesting a public key from the organization system; and receiving the public key from the organization system.  Doing so would result in an improved invention because this would allow the public key being received by the mobile device directly from the self-service terminal, thus reducing the risk of the public key being hacked and improving the security of the claimed invention.
          Muir teaches:
          a one-time public key (By disclosing, “a gaming machine provides a mixed one time public key for the player” ([0150] of Muir)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a regular public key, in view of Muir to include one-time public key.  Doing so would result in an improved invention because this would allow the public key being discarded after it is used, thus improving the security of the claimed invention.

Regarding claim(s) 29, Billett does not disclose:
          signing the one-time public key at the self-service terminal with a private key for the self-service terminal, the private key corresponding to the public key for the self-service terminal.  
           However, Kazin teaches:
           signing the public key at the organization system with a private key for the organization system, the private key corresponding to the public key for the organization system (By disclosing, “In other embodiments of the invention, the organization application may create a self-signed certificate or self-signed digital signature, or otherwise create its own encryption information, such as a self-signed or self-created public and private key pair. A self-signed certificate or digital signature may be the same as a certificate or digital signature generated by a certificate authority” ([0094] of Kazin); “one or more certificates (e.g., a first certificate, or the like) is provided by the organization application 17 to the user application 27. The first certificate includes the first digital signature and the first encryption information (e.g., first public key)” ([0070] of Kazin); and “the public key attached to the certificate (e.g., can be otherwise described as the organization application public key) has an associated private key (e.g., can be otherwise described as the organization application private key) to which only the organization holding the certificate has access” ([0052] of Kazin)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service terminal in view of Kazin to include an organization system as the self-service terminal, and include techniques of signing the public key at the organization system with a private key for the organization system, the private key corresponding to the public key for the organization system. Doing so would result in an improved invention because this would allow the public key being transferred securely by signing/encrypting the public key, thus improving the security of data transmission of the claimed invention.
           And Muir teaches:
          a one-time public key (By disclosing, “a gaming machine provides a mixed one time public key for the player” ([0150] of Muir)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a regular public key, in view of Muir to include a one-time public key.  Doing so would result in an improved invention because this would allow the public key being discarded after it is used, thus improving the security of the claimed invention.

Regarding claim(s) 30, Billett discloses:
          encrypting the PIN using the public key (By disclosing, “the session key and PIN are received. They may be received together (e.g., encrypted by the ATM's public key)” ([0056] of Billett)).
          Billett does not disclose:
          verifying the signature of the one-time public key at the mobile device using the public key for the self-service terminal prior to encrypting the PIN using the one-time public key.  
         However, Kazin teaches:
         verifying the signature of the public key at the mobile device using the public key for the organization system prior to encrypting using the public key (By disclosing, “as illustrated by block 320 in Fig. 4, one or more certificates (e.g., a first certificate, or the like) is provided by the organization application 17 to the user application 27. The first certificate includes the first digital signature and the first encryption information (e.g., first public key)” ([0070] of Kazin); “Block 330 of FIG. 4 illustrates that the user application 27 attempts to verify the first certificate the same way as was previously discussed with respect to block 230 of FIG. 3.” ([0071] of Kazin); and “As illustrated by block 370 in FIG. 4, and as previously discussed with respect to block 270 in FIG. 3, the user application utilizes the encryption information (e.g., the public key) from the certificate in order to create an encrypted session key (e.g., an encrypted symmetric session key)” ([0074] of Kazin)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify encrypting the PIN using the public key, in view of Kazin to include an organization system as the self-service terminal, and include techniques of verifying the signature of the public key at the mobile device using the public key for the organization system prior to encrypting using the public key. Doing so would result in an improved invention because this would allow the user authenticate the identity of the self-service terminal and this would also help the user determine that the interaction between the user and the self-service system has not been compromised, thus improving the security of the claimed invention.
          And Muir teaches:
          a one-time public key (By disclosing, “a gaming machine provides a mixed one time public key for the player” ([0150] of Muir)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a regular public key, in view of Muir to include a one-time public key.  Doing so would result in an improved invention because this would allow the public key being discarded after it is used, thus improving the security of the claimed invention.

Claim(s) 31 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), Salgaonkar (US 20200021567), Kazin (US 20180262339), Muir (US 20060189382), and Kadiwala (US 20200013051).
Regarding claim(s) 31 and 40, Billett does not disclose:
         wherein the PIN is decrypted using a private key corresponding to the public key.
         However, Kadiwala teaches:
         wherein the PIN is decrypted using a private key corresponding to the public key (By disclosing, “The communication device 104, as configured by the payment application 114, then, may access the encrypted transaction PIN (e.g., before the encrypted transition PIN is deleted from memory) and decrypt the encrypted transaction PIN using the private key of the primary key pair during user authentication for a contactless payment (e.g., an NFC payment, etc.).” ([0034] of Kadiwala)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of decrypting the PIN at the self-service system, in view of kadiwala to include techniques of wherein the PIN is decrypted using a private key corresponding to the public key.  Doing so would result in an improved invention because this would leverage the advantages of using public/private key encryption (e.g. allows message authentication, convenient, detects tampering, etc.).
          And Muir teaches:
          a one-time public key (By disclosing, “a gaming machine provides a mixed one time public key for the player” ([0150] of Muir)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a regular public key, in view of Muir to include a one-time public key.  Doing so would result in an improved invention because this would allow the public key being discarded after it is used, thus improving the security of the claimed invention.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), Salgaonkar (US 20200021567), Guo (US 20090300168), and Kamikura (WO 2007099608).
Regarding claim(s) 32, Billett does not disclose:
          transmitting mobile device-specific information from the mobile device to the self-service terminal; U.S. Pat. Appl. No. 17/030,8354 Docket No.: NCR00004 (20-0623) Preliminary AmendmentFebruary 26, 2021 
          signing the mobile device-specific information with a private key at the self-service terminal and forwarding the signed mobile device-specific information to the mobile device; 
          verifying that the public key is up to date by verifying the signature of the mobile device- specific information received from the self-service terminal.
          However, Guo teaches:
         transmitting mobile device-specific information from the mobile device to an account authority service (By disclosing, “The user device collects and sends a username/password and device ID/password (and potentially, a user-friendly device name) to the account authority service in a transmission operation 204 in association with a request to create an account” ([0028] of Guo)); U.S. Pat. Appl. No. 17/030,8354 Docket No.: NCR00004 (20-0623) Preliminary AmendmentFebruary 26, 2021 
          signing the mobile device-specific information with a private key at the account authority service and forwarding the signed mobile device-specific information to the mobile device (By disclosing, “In a generation operation 212, the account authority service builds the device ID and public key into a device certificate and then signs the certificate using the account authority service's private key to bind the user device's public key to the device ID.” ([0031] of Guo); and “The account authority service returns the generated device certificate to the user device in a return operation 214.” ([0033] of Guo)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service terminal, in view of Guo to include an account authority service as the self-service terminal, and include techniques of transmitting mobile device-specific information from the mobile device to an account authority service; and signing the mobile device-specific information with a private key at the account authority service and forwarding the signed mobile device-specific information to the mobile device.  Doing so would result in an improved invention because this would allow the mobile device use the signed device-specific information as evidence that it is the device identified by the self-service terminal ([0033] of Guo).
          And Kamikura teaches:
          verifying that the public key is up to date by verifying the signature of a public key certificate received from a server device (By disclosing, “When an access request to the server device from the client device occurs, the client device and the server device acquire each other's public key certificate. This acquisition method includes acquisition of the public key certificate of the other party and acquisition of repository power. When the public key certificate of the communication partner is acquired, each device verifies its validity and validity based on the signature, expiration date, etc. of the acquired public key certificate.” ([0015] of Kamikura)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving a public key and a signed mobile device-specific information from a self-service terminal, in view of Guo to include a server device as the self-service terminal, and include techniques of verifying that the public key is up to date by verifying the signature of a public key certificate received from a server device.  Doing so would result in an improved invention because a time limit can be set for the public key and this would also ensure the public key is available to use based on the time limit for authenticating the signed message, thus improving the security of the claimed invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), Salgaonkar (US 20200021567), and Gillen (US 20190019144).
Regarding claim(s) 33, Billett does not disclose:
          receiving the public key for the self- service terminal at the mobile device by reading a QR code version of the public key displayed on a display of the self-service terminal.  
          However, Gillen teaches:
          receiving the public key for a computing device at the mobile device by reading a QR code version of the public key displayed on a display of the computing device (By disclosing, “Optical recognition may require a computing device display certain information (e.g., the temporary digital address and/or a public key) through a visual output (e.g., a QR code). This may ensure physical proximity since, in order to obtain that information, the computing device has to be close enough to scan the displayed information via the optical sensor (e.g., a camera).” ([0144] of Gillen)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of transmitting a public key from a self-service terminal, in view of Gillen to include a computing device as the self-service terminal, and include techniques of receiving the public key for a computing device at the mobile device by reading a QR code version of the public key displayed on a display of the computing device.  Doing so would result in an improved invention because this would allow the public key being transmitted to a mobile device which is in proximity of the self-service terminal, thus reducing the risk of the public key being hacked by a hacker through the internet. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billett (US 20160027006), in view of Collins (US 10521814), further in view of Durand (US 20060093138), Salgaonkar (US 20200021567), and Kadiwala (US 20200013051).
Regarding claim(s) 34, Billett discloses:
          establishing a wireless communication channel between a mobile device of a customer and the self-service terminal (By disclosing, “The encrypting PIN receiver 100 establishes a secure session with a mobile device associated with the user and obtains PAN, PIN, and other data for a financial transaction” ([0026] of Billett); “the encrypting PIN pad is located in the interior of a device, such as an ATM ([self-service terminal])” ([0017] of Billett); and “In operation, if PAN, PIN, and transaction data is received via a wireless interface associated with encrypting PIN receiver 100, the ATM controller forwards the data representative of the transaction and any other pertinent data to the host 310, which authorizes or declines the transaction” ([0029] of Billett));     
           encrypting a PIN for the customer at the mobile device; (By disclosing, “a user 502 employing an application 504 installed on a mobile device is performing a financial transaction with an ATM” ([0038] of Billett); and “the user 502 enters a PIN for the ATM. At 526, the application generates a session key and encrypts the PIN for the ATM” ([0041] of Billett)).
           Billett does not disclose:
           establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal;
           verifying a public key for the self-service terminal at the mobile device;
           formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer;
           encrypting only the PIN-block for the customer at the mobile device;
           transmitting the encrypted PIN-block to a host associated with the self-service terminal for signing the encrypted PIN;
           receiving the host-signed encrypted PIN-block at the mobile device; and
           transmitting the host-signed encrypted PIN-block to the self-service terminal for verifying the host signature of the host-signed encrypted PIN.
           However, Collins teaches:
           establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal (By disclosing, “Customer account information is received at 202. In various arrangements, the financial institution computing system 130 may receive the information from the ATM 122 over the network 150. In some arrangements, the information includes account identifying information associated with the customer 110. In some arrangements, the customer 110 inputs the information into the ATM 122 through the ATM I/O device 128. For example, the customer 110 may insert the credit card 112 into the ATM I/O device 128 (e.g., through the card reader 129). Upon receiving the credit card 112, the ATM I/O device 128 may be configured to transmit an account number (e.g., a PAN) to the ATM circuit 126, which is configured to determine that the account number is associated with the financial institution and transmit the account identifying information to the financial institution computing system 130 over the network 150” (Col 10 lines 6-21 and Fig. 2 of Collins); “Referring now to FIG. 4A, an interface 400 on a display included in the ATM I/O device 128 is shown. In some arrangements, the interface 400 is presented after the customer 110 inputs authentication information (e.g., at the step 202 at the method 200 displayed in FIG. 2) via the ATM I/O device 128.” (Col 15 lines 24-29 and Fig. 4A) of Collins); and “In FIG. 4B, an interface 410 on a display included in the ATM I/O device 128 is shown according to an example embodiment. In some arrangements, the interface 410 is presented after the customer 110 selects an option to pair the mobile device 114 to the ATM 122 after hitting the other options button 408 displayed in FIG. 4A. The interface 410 includes an NFC tap to pair button 412, a Bluetooth® tap to pair button 414, a scan code to pair button 416, and a cancel button 418.” (Col 15 line 47- Col 16 line 3 and Fig. 4B of Collins)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Billett in view of Collins to include techniques of establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal. Doing so would result in an improved invention because this would allow the user to access more functions associated with the customer account from an application on the mobile device, thus expanding the scope of the claimed invention.
           Durand teaches:
          verifying a public key for a first device at a second device (By disclosing, “The first device has a certificate (Ca) comprising a public key (ga) … The first device chooses a first ephemeral private key (x), calculates a first ephemeral public key (gx), and sends its certificate (Ca) and the first ephemeral public key (gx) to the second device. Upon reception of the certificate of the first device (Ca) and the first ephemeral public key (gx), the second device verifies the certificate of the first device (Ca)…” ([0018] of Durand)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a self-service terminal and a mobile device, in view of Durand to include a first device as the self-service terminal and a second device as the mobile device, and techniques of verifying a public key for the first device at the second device.  Doing so would result in an improved invention because this would allow the mobile device authenticate the self-service device before transmitting sensitive information to the self-service device, thus improving the security of the claimed invention.
         Salgaonkar teaches:
         formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer (By disclosing, “At 340, a Personal Identification Number (PIN) entered by a user on the CHP 302 is converted into a PIN block (e.g., Pin Block format 05). The PIN block format 05 can exemplarily be represented as ‘141234FFFFFFFFFF’. To protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar));
           encrypting only the PIN-block for the customer at the mobile device (By disclosing, “At 345, the PIN Block is encrypted under CEK by the CHP 302. The PIN block encrypted under CEK may exemplarily be represented as ‘CE8249625379DD26’. At 350, the CEK is encrypted by the CHP 302 using the public key retrieved from the X.509 certificate” ([0064] of Salgaonkar)); and
         transmitting the encrypted PIN-block to a host (By disclosing, “At 360, the encrypted PIN block is sent to the application server 306 under a secure network communication channel such as SSL protocol. At 365, the application server 306 sends the encrypted PIN to the HSM 304 for translation.” ([0065] of Salgaonkar)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Billett, Collins, and Durand, in view of Salgaonkar to include techniques of formatting a PIN for the customer into a PIN-block that does not include a primary account number for the customer; encrypting only the PIN-block for the customer at the mobile device; and transmitting the encrypted PIN-block to a host. Doing so would result in an improved invention because this would add a second layer of encryption to the PIN to “protect the PIN during transmission from the PIN entry device i.e. the CHP 302, the PIN is encoded into a PIN block which is further encrypted by an algorithm such as a triple data encryption algorithm, RSA, advanced encryption standard and the like.” ([0063] of Salgaonkar).
           And Kadiwala teaches:          
          transmitting the encrypted PIN to a host associated with the self-service terminal for signing the encrypted PIN (By disclosing, “The user 106 provides the transaction PIN to the payment application 114, at 605, and the payment application 114 of the communication device 104 then submits a request to validate the transaction PIN, at 606, to the account server 102. The request to validate the transaction PIN includes the transaction PIN (e.g., in encrypted form) and other data (e.g., third-party data (e.g., the device token, etc.), etc.)” ([0068] OF Kadiwala); “The account server ([host]) 102, then, determines whether a secondary key (a time-based key) specific and/or unique to the user 106 and/or the communication device 104 is available at the account server 102 (e.g., in memory 204) to decrypt and/or sign the data included in the validation request (e.g., the transaction PIN and other data (e.g., third-party data (e.g., the device token, etc.), etc.).” ([0069] of Kadiwala); and “It should be appreciated that the third party may be a different entity in one or more other embodiments, often where the third party ([self-service terminal]) engages in and/or relies on communication with the account server 102 and/or …, in connection with a payment account transaction, or not, etc.” ([0019] of Kadiwala)); 
          receiving the host-signed encrypted PIN at the mobile device (By disclosing, “The account server 102, then, at 616, transmits a response, including the signed and/or decrypted data, to the request to validate the transaction PIN to the communication device ([mobile device]) 104, whereby the payment application 114 of the communication device 104 receives the response” ([0070] of Kadiwala)); and
          transmitting the host-signed encrypted PIN to the self-service terminal for verifying the host signature of the host-signed encrypted PIN (By disclosing, “The account server 102, then, at 616, transmits a response, including the signed and/or decrypted data, to the request to validate the transaction PIN to the communication device 104, whereby the payment application 114 of the communication device 104 receives the response … The payment application 114 of the communication device 104 then, at 620, makes a service call (e.g., a web service call, etc.) to the third party server 108. The service call includes the data included in the response to the request to validate the transaction PIN” ([0070] of Kadiwala)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of encrypting a PIN to form a PIN-block at a mobile device, in view of Kadiwala to include techniques of transmitting the encrypted PIN to a host associated with the self-service terminal for signing the encrypted PIN; receiving the host-signed encrypted PIN at the mobile device; and transmitting the host-signed encrypted PIN to the self-service terminal for verifying the host signature of the host-signed encrypted PIN.  Doing so would result in an improved invention because this would allow the self-service terminal authenticate the host and determine that the host is legitimate to transmit the information in future communications, thus improving the security of the claimed invention.
          

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered but are not persuasive. 
Firstly, the Applicant argues that the cited prior arts do not disclose the added limitation "establishing a wireless communication channel between a mobile device of a customer and the self-service terminal after reading a primary account number of a customer from a bank card of the customer at the self-service terminal ....".  However, this argument is moot in view of new grounds of rejection initiated by applicant’s amendment to the claims. 
Secondly, the Applicant argues that 
the Examiner states that incorporating the teachings of Salgaonkar "would result in an improved invention because this 'protect the PIN during transmission from the PIN entry device ...."' (Office Action, p. 7)(citing to Salgaonkar, par. [0063]). This purported motivation completely ignores the fact that the PIN and PAN transmitted in the system of Billett are already encrypted. This means there is no true benefit from combining Salgaonkar with Billett (and Durand) and thus the Examiner has not shown a proper motivation to combine the teachings of the prior art references to achieve the claimed invention. This is a second reason why claims 21 and 35 are not unpatentable as obvious over Billett, Durand, and Salgaonkar.
	
         The Examiner, respectfully disagrees. The Examiner notes that even if the PIN are already encrypted, it is reasonable to add a second layer of encryption to the encrypted PIN to form the PIN-block. It’s common to use double encryption or multiple encryption in the cryptography field to secure the data to be transmitted. 
The Applicant further argues that:
Third, Billett discloses two alternative modes of operation, one in which the encrypting pin receiver 100 communicates wirelessly via a secure session with a mobile device of the user to obtain "PAN, PIN, and other data for a financial transaction", (Billett., par. [0026]), and another in which the user may conventionally use a bank card read by a card reader 302. (Id., par. [0027]). In the first mode of operation, the PIN and the PAN must be provided from the mobile device to the ATM. Salgaonkar, on the other hand, only transmits the PIN alone (via a network, not wireless, communication channel). Incorporating Salgaonkar into Billett would necessarily result in an inoperable invention, because the PAN would not be transmitted from the mobile device to the ATM, meaning that the ATM would have no way of obtaining the PAN and would not be able to U.S. Pat. Appl. No. 17/030,83513 Docket No.: NCR00004 (20-0623)Response Under 37 CFR 1.116September 29, 2022perform the transaction. "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)." (MPEP § 2143.01 V). This is a third reason why claims 21 and 35 are not unpatentable as obvious over Billett, Durand, and Salgaonkar. 

         The Examiner, respectfully disagrees. The Examiner notes that 
Salgaonkar teaches that only the PIN is encrypted to form a PIN-block. Salgaonkar does not prevent the PAN to be transmitted between the mobile device and the ATM. On the other hand, Billett discloses transmitting the PIN and the PAN from the mobile device to the ATM. Billett doesn’t disclose that the PAN and the PIN have to be transmitted together in one message. Therefore, it’s possible that the PIN-block is transmitted in a first message and the PAN is transmitted in a second messge. 
The new grounds of rejection Collins teaches that the PAN number is transmitted when a bank card inserted in the ATM. Therefore, the applicant’s argument is moot because the PAN can be transmitted to the ATM by using the bank card as disclosed in Collins, and the PIN/encrypted PIN/PIN-block can be transmitted to the ATM via the mobile device as disclosed in Billet and Collins. 
         Accordingly, the 35 U.S.C. § 103 rejection will be maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2010114799 to Coppinger for disclosing securing a payment transaction with trusted code base.
US 20190034900 to Lo for disclosing modular electronic funds transfer point of sale device.
WO 2004091170 to blackwood for disclosing generating a PIN-block by using only the PIN number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685